                            Case 5:19-cr-00420-FB Document 19 Filed 06/26/19 Page 1 of 1


AO    442 (Rev. 01/09) Arrest Warrant




                                              UNTTED STATES DIst                                      T1jU1?        2:   Q9
                                                                       for the
                                                            Western District of Texas                     -
                                                                                                                          44l1
                                                                                                                            JO
                                                                                             j
                                                                                                                  _7kc44,                    c?O/

                      United States of America
                                     V.                                                          5:i1--
                                                                         )        Case No. SA-1 9-MJ-           BB
                       JESUS LEYVA-.ARJONA
                                  Defendant                              )




To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)          JESUS LEYVA-ARJONA
who is accused of an offense or violation based on the following document filed with the court:

1J Indictment                LJ    Superseding Indictment      LJ   Information     1J   Superseding Information                     Complaint
EJ    Probation Violation Petition               Supervised Release Violation Petition            J   Violation Notice          1J   Order of the Court

This offense is briefly described as follows:
18 U.S.C.      1   029(a)(4) Fraud and Related Activity in Connection with Access Devices: Possession of Device Making
Equipment




Date: 5/22/2019


City and state:         SAN ANTONIO, TX                                      RICHARD B. FARRER, U.S. MAGISTRPTE JUDGE
                                                                                             Printed name and title


                                                                      Return
           This warrarvas received on (date)                                  and the person was arrested on (date)                    JL.       /9
at (city and state)       J1f,4fl%JflfO7V(

Date:               jjq                                                               LCS3
                                                                                                 Arresting officer's signature

                                                                                 JI 44rI&/'t4iYa                     tLfl,t5 /125
                                                                                                       rinted name' and title
